DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 02/05/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 02/05/2021 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-24 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an arrangement for detecting an intensity distribution of components of an electromagnetic field in an incident beams of radiation, the arrangement comprising: a high-resolution two-dimensional intensity sensor array; a field vector detector array comprising different regions of detector structures with at least three individual detector structures for two individual transverse field vector components and an individual longitudinal field vector component wherein the at least three individual microstructure detectors each assigned to at least one sensor element of the two-dimensional intensity sensor array and are arranged to form the field vector array in an incident beam of radiation upstream of the two-dimensional intensity sensor array; and the at least three individual detector structures are metallic jacket-shaped tips with 
Claims 2-24 are allowable because they are dependent on claim 1 or an intermediate claim.

Bettge et al (US 2008/0006319 A1) is the closest prior art to the Applicant’s claimed invention.  However Bettge et al does not teach of a field vector detector array comprising different regions of detector structures with at least three individual detector structures for two individual transverse field vector components and an individual longitudinal field vector component, and the at least three individual detector structures are metallic jacket-shaped tips with different apices being nanostructures formed to analyze an electromagnetic field distribution in the incident beam of radiation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886